      Case 19-45206-elm7 Doc 12 Filed 01/16/20            Entered 01/16/20 12:31:48        Page 1 of 2




The following constitutes the ruling of the court and has the force and effect therein described.



Signed January 16, 2020
                                           United States Bankruptcy Judge
______________________________________________________________________



                           IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE NORTHERN DISTRICT OF TEXAS
                                     FORT WORTH DIVISION


    IN RE:                                            §
                                                      §
    SYNERGY FABRICATION,                              §                     CASE NO. 19-45206-ELM
    INC.                                              §
                                                      §
                                                      §                            CHAPTER 7
                                                      §
                DEBTOR                                §


                          ORDER APPROVING EMPLOYMENT OF
                     GENERAL COUNSEL FOR THE CHAPTER 7 TRUSTEE

             On this day came on for consideration the Amended Application of Shawn K. Brown, the

    chapter 7 Trustee in this case (“Trustee”) seeking authority to employ The Law Office of Shawn K.

    Brown PLLC (the “Application”), to act as general counsel for the Trustee, and it appearing that no

    notice of hearing on said Application need be given, and no adverse interest or lack of

    disinterestedness having been represented, and it further appearing that the attorneys in the firm are

    admitted to practice in this Court, and the Court being satisfied that said firm represents no interest


    ORDER APPROVING EMPLOYMENT OF COUNSEL FOR THE CHAPTER 7 TRUSTEE - Page 1 of 2
  Case 19-45206-elm7 Doc 12 Filed 01/16/20                Entered 01/16/20 12:31:48     Page 2 of 2



adverse to the Trustee or the estate herein, and it appearing that the employment of the firm would

be in the best interest of the estate, it is therefore,

        ORDERED that The Law Office of Shawn K. Brown PC is hereby employed as general

counsel for Shawn K. Brown, Chapter 7 Trustee in this case, to represent him in the case as general

counsel as to issues, including but not limited to:

                  a.     Furnishing legal advice to the Trustee with regard to his powers, duties and

        responsibilities as a Chapter 7 Trustee;

                  b.     The preparation, for and on behalf of the Trustee, of all necessary

        applications, motions, answers, orders, reports and other legal papers;

                  c.     Investigating and prosecuting preference and fraudulent transfer actions

        arising under the avoidance powers of the Bankruptcy Code;

                  d.     To appear for, prosecute, defend and represent Trustee’s interest in suits

        arising in or related to this case not otherwise represented by special counsel; and

                  e.     Performing all other legal services for the Trustee that may be necessary

        herein.

                                          # # # End of Order # # #

PREPARED BY:

THE LAW OFFICE OF SHAWN K. BROWN PLLC
/s/ Shawn K. Brown
State Bar No. 03170490
P.O. Box 93749
Southlake, TX 76092
Phone: (817) 488-6023
Fax:    (888) 688-4621
shawn@browntrustee.com




ORDER APPROVING EMPLOYMENT OF COUNSEL FOR THE CHAPTER 7 TRUSTEE - Page 2 of 2
